UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7728



CHARLES EDWARD FORRESTER, JR.,

                                           Petitioner - Appellant,

          versus


DAVID    GARRAGHTY,     Warden,    Greensville
Correctional Center; MICHAEL GAINES, Chairman,
United   States   Parole    Commission;   ODIE
WASHINGTON, In his official capacity as
Director, D.C. Department of Corrections,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-01-1366-AM)


Submitted:   June 30, 2003                 Decided:    July 18, 2003


Before WIDENER, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Edward Forrester, Jr., Appellant Pro Se. Lawrence Joseph
Leiser, Assistant United States Attorney, Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Edward Forrester, Jr., seeks to appeal the district

court's orders denying relief on his petition filed under 28 U.S.C.

§ 2241 (2000).   An appeal may not be taken from the final order in

a § 2241 proceeding unless a circuit justice or judge issues a

certificate of appealability.     28 U.S.C. § 2253(c)(1) (2000).   A

certificate of appealability will not issue for claims addressed by

a district court absent “a substantial showing of the denial of a

constitutional right.”     28 U.S.C. § 2253(c)(2) (2000). A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find both that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.    Miller-El v. Cockrell, 537 U.S. 322, 123

S. Ct. 1029, 1040 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000). We have independently reviewed the record and conclude that

Forrester has not made the requisite showing. Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           DISMISSED




                                   2